204 F.2d 690
COMMISSIONER OF INTERNAL REVENUEv.G. E. NICHOLSON.COMMISSIONER OF INTERNAL REVENUEv.Oma M. NICHOLSON.COMMISSIONER OF INTERNAL REVENUEv.J. B. McGAY.COMMISSIONER OF INTERNAL REVENUEv.Bonnie McGAY.
Nos. 4610-4613.
United States Court of Appeals Tenth Circuit.
February 3, 1953.

On Petitions to Review Decisions of The Tax Court of the United States.
Charles S. Lyon, Asst. Atty. Gen., and Charles W. Davis, Chief Counsel, Bureau of Internal Revenue, Washington, D. C., for petitioner.
Joseph A. Hoskins, Kansas City, Mo., for respondents.
Before PHILLIPS, Chief Judge, and KNOUS, District Judge.
PER CURIAM.


1
Petitions to review docketed and dismissed February 3, 1953, 17 T.C. 1399, on motion of petitioner, respondents consenting thereto.